Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “scrambling the n encoded subsequences by using n scrambling sequences respectively, to obtain n scrambled sequences; performing modulation and mapping operations on the n scrambled sequences; and sending the n scrambled sequences after performing the modulation and mapping operations, wherein the scrambling the n encoded subsequences by using the n scrambling sequences respectively comprises: performing an exclusive-OR operation on an odd-numbered vector and an even- numbered vector of each of the n encoded subsequences by using each of the n scrambling sequences.”
 	Independent claim 5 requires “ wherein the performing, by the terminal, the polar decoding on the at least one encoded subsequence comprises: decoding, by the terminal, one encoded subsequence; and wherein the performing, by the terminal, the descrambling operation on the bit sequence by using the at least one descrambling sequence, and the performing the CRC check on the descrambled bit sequence comprises: performing, by the terminal, the descrambling operation on the bit sequence by using each of four descrambling sequences, and further performing CRC check on the descrambled bit sequence obtained each time, to obtain the control information if the CRC check succeeds; and obtaining, by the terminal, the timing 
 	Independent claim 9 requires “wherein the performing the polar decoding on the at least one encoded subsequence comprises: decoding one encoded subsequence; and wherein the performing the descrambling operation on the bit sequence and the performing the CRC check on the bit sequence, after performing the descrambling operation comprises: performing a descrambling operation on the bit sequence by using each of four descrambling sequences, and further performing a CRC check on a descrambled bit sequence obtained each time, to obtain the control information if the CRC check succeeds; and obtaining the timing information based on a sequence number of a descrambling sequence corresponding to the successful CRC check.”
	The combined teachings of Abu-Surra et al (US 2012/0198305) (hereinafter, Abu-Surra) and Dl: MEDIATEK INC (“PBCH Enhancement with Polar Code”) do not disclose, with respect to claim 1, “scrambling the n encoded subsequences by using n scrambling sequences respectively, to obtain n scrambled sequences; performing modulation and mapping operations on the n scrambled sequences; and sending the n scrambled sequences after performing the modulation and mapping operations, wherein the scrambling the n encoded subsequences by using the n scrambling sequences respectively comprises: performing an exclusive-OR operation on an odd-numbered vector and an even- numbered vector of each of the n encoded subsequences by using each of the n scrambling sequences.” as claimed.  Rather, Abu-Surra discloses a PBCH transmitter and receiver for use in a LTE or LTE-A system (see Abu-Surra, p. [0033]).  Moreover, Abu-Surra discloses the receiver 350 receives the transmitted symbols and processes the symbols by resource de-mapping 352, reception MIMO/beamforming processing 354, de-modulation 356, de-scrambling 358, rate de-matching 360, channel decoding 362, CRC 
 	The combined teachings of Abu-Surra et al (US 2012/0198305) (hereinafter, Abu-Surra) and Dl: MEDIATEK INC (“PBCH Enhancement with Polar Code”) do not disclose, with respect to claim 5, “ wherein the performing, by the terminal, the polar decoding on the at least one encoded subsequence comprises: decoding, by the terminal, one encoded subsequence; and wherein the performing, by the terminal, the descrambling operation on the bit sequence by using the at least one descrambling sequence, and the performing the CRC check on the descrambled bit sequence comprises: performing, by the terminal, the descrambling operation on the bit sequence by using each of four descrambling sequences, and further performing CRC check on the descrambled bit sequence obtained each time, to obtain the control information if the CRC check succeeds; and obtaining, by the terminal, the timing information based on a sequence number of a descrambling sequence corresponding to the successful CRC check.”  Rather, Abu-Surra discloses a PBCH transmitter and receiver for use in a LTE or LTE-A system (see Abu-Surra, p. [0033]).  Moreover, Abu-Surra discloses the receiver 350 receives the transmitted symbols and processes the symbols by resource de-mapping 352, reception MIMO/beamforming processing 354, de-modulation 356, de-scrambling 358, rate de-matching 360, channel decoding 362, CRC detection 364, and extraction of the MIB 366 (see Abu-Surra, p. [0034-0035]). D1 discloses Polar coded PBCH (see D1, section 1, and 2, table 2).  The same reasoning applies to claim 9.  Accordingly, claims 1, 3-5, 8- 9, 12 are allowed. 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477